Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 1 of 34 Page ID #:4
Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 2 of 34 Page ID #:5

                                                                             Service of Process
                                                                             Transmittal
                                                                             09/24/2018
                                                                             CT Log Number 534113700
    TO:     Diana Polonczyk
            Alticor Inc.
            Legal Division, 7575 East Fulton Road
            Ada, MI 49355-0001

    RE:     Process Served in California

    FOR:    Alticor Inc.  (Domestic State: MI)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                   ALEXANDER RAMSEY, PLTF. vs. AM WAY CORP., ETC., ET AL., DFTS. // TO: ALTICOR
                                       INC.
    DOCUMENT(S) SERVED:                SUMMONS, COMPLAINT, EXHBIT
    COURT/AGENCY:                      COUNTY OF ORANGE - SUPERIOR COURT, CA
                                       Case # 30201801015522CUWTCJC
    NATURE OF ACTION:                  Employee Litigation - Discrimination - April 2017
    ON WHOM PROCESS WAS SERVED:        C T Corporation System, Los Angeles, CA
    DATE AND HOUR OF SERVICE:          By Process Server on 09/24/2018 at 15:24
    JURISDICTION SERVED :              California
    APPEARANCE OR ANSWER DUE:          Within 30 calendar days after this summons and legal papers are served on you
    ATTORNEY(S) / SENDER(S):           Alireza Alivandivafa, Esq.
                                       1925 Century Park East, Suite 1990
                                       Los Angeles, CA 90067
                                       310-570-2238
    ACTION ITEMS:                      SOP Papers with Transmittal, via  UPS Next Day Air , 1ZX212780117547024

                                       Image SOP

                                       Email Notification,  Diana Polonczyk  Diana.Polonczyk@amway.com

                                       Email Notification,  Mona Pawelka  mona.pawelka@amway.com

                                       Email Notification,  Terri Dunderman  terri.dunderman@amway.com

    SIGNED:                            C T Corporation System
    ADDRESS:                           818 West Seventh Street
                                       Los Angeles, CA 90017
    TELEPHONE:                         213-337-4615




                                                                             Page 1 of  1 / MB
                                                                             Information displayed on this transmittal is for CT
                                                                             Corporation's record keeping purposes only and is provided to
                                                                             the recipient for quick reference. This information does not
                                                                             constitute a legal opinion as to the nature of action, the
                                                                             amount of damages, the answer date, or any information
                                                                             contained in the documents themselves. Recipient is
                                                                             responsible for interpreting said documents and for taking
                                                                             appropriate action. Signatures on certified mail receipts
                                                                             confirm receipt of package only, not contents.
    Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 3 of 34 Page ID #:6


                                           SUMMONS                                                                       FORCOURTUSEONLV
                                                                                                                     (SOLO PARA (SODELA CORTE)
                                 (CITACION JUDICIAL)
 NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):                                                                                            ELECTRONICALLY FILED
                                                                                                                  Superior Court of California.
 AMWAY CORP., a Virginia Corporation; ALTICOR INC., a Michigah Corporation;                                           County of Orange
 FAROUQUE K1JATTAK, an individual; and DOES I through 20, inclusive,                                             08/29/2018 at 05:41:58 PM
                                                                                                                  Clerk of the Superior Court
 YOU ARE BEING SUED BY PLAINTIFF:                                                                            By Clarissa Bustam ante.Deputy Clerk
(LO ESTA DEMANDANDO EL DEMANDANTE):
 ALEXANDER RAMSEY, an individual,



                                                may decide against you witnout your neing nearo unless you
 below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center (www.tourtinfo.ca.govlsallholp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
  the court cleric for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
      There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney. you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal seMoes program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornie.org). the California Courts Online Self-Help Center
 (iw.'w.cowtinfo.cagovlsolmolp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
  jAIflSOI Lu han domandado. Si no tespondo dontro do 30 dias, Is torte puedo doddiran su contra sin escuchar su voisiOn. Lea Ia inforntaciOn a
 continuatiOn.
     flono 30 DIAS DE CALENDA RIO dospuos do quo 10 ontreguen asia citac/On y papolos legatos pare presontar una respuesla par esa*o on asia
 today hacot quo Be entregue una tapia at domandante. Una carla o una llameda tolofonica no to protegon. So mspuosta per escdto tieno quo ostar
 an fornroto legal coascto si dosea quo proceson su caso an Is cotta. Es posiblo quo haya un formularfo quo ustad pueda user pare su rospuasta.
 Puodo onconti'ar ostos fonnularios do Is coda y mOs information an at Centre do Ayuda do las Cafes do California fraw.sucorttca.gov ), an to
 bibliotoca do byes do su condado a an Is carte quo 10 quedo triOs toma. Si no puedo pagarla cuota do prosantac/On, p/do 01 secreteS do is costo
 quo to dO un formulaño do oxondon do pago do cuotas. Si no pmsenta su rospuesta a tiempo, puodo pordorol case porincumplirnionfo y Is torte to
 pod,O quitar su suoldo, dinero y bionos sin reds advetton c/a.
    Hay otros requisitos begolas. Es recomondablo quo Ilamo a un abogado inrnediatamento. Si no conoce a un abogado, puodo Ilarnar a un so,vicio do
 rornisiOn a abogados. Si no puedo pager a un abogado. as posibJo quo curnpla can las requisitos pam obtonor servitias legalos gratuitos do un
 programa do seMcios legatos sin fines do lucre. Puede encontraraslos grupos sin limos do lucro on el s/tb web do California Legal Servfte
 (Www.lawhelpcalifornia.org), an at Centre do Ayuda do las Codes do California. (www.sucorte.cagov) 0 poniOndose an contacto can to tattoo at
 colegio do abogados locales. A VISO: Parley. to co,to tiono derecho a reclarnar las cuotas Jr los costos oxentos pot imponerun gravarnon sabre
 aaalquior recuperatiOn do 510.0006 mds do valor recib,ido med/onto un acuerdo o uno concesiOn do arbitraje an un case do derecho civil. Tiene qua
 pagar at gravamen do Is cotta antes do qua (a carte pueda desechar at case.
The name and address of the court is:                                                                    CASE NuMBER:
                                                                                                         (Mimemdeltaw):
(El nombre y direct/On do Is carte as):                                                                            30-201 8-01 015522-CU-WT-CJC
 Orange County Superior Court, Central Justice Center
 700 Civic Center Drive West, Santa Ana, California 92701                                              Judge Sheila Fell
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nornbre, Is direcciOn ye! nornero do told fono dol abogado del dernandanle, ode! dornandonto quo no tiene abogado, as).,
 Alireza Alivandivafa, Esq, Azad Marvazy, Esq.,1925 Century Park East, Suite 1990, Los Angeles, CA 90067(310) 570-2238


DATE:        0812912010                                                        Clerk,                                                                     Deputy
                                OPrlD H. YtASNt1, Clerk of the Court                                                                                     (Adjunto)
      v000rse,vrce or uus summons, uso rroor OT bervlta or zurnmons rorm rua-uIu/.)                                                         Clarissa Bustam ante
      pnreba do entrega do este citation use el formulaS Proof of Service of Summons, (P05-010
                               NOTICE TO THE PERSON SERVED: You are served
                                           flJ
                                         as an individual defendant.
                                         as the person sued under the fictitious name of (speciiy):


                                     3, ED onbehalfof(speci5:               A-I_rIGOR             INC r tfu 1 *1 COPweimov
                                               CI CCP 416i0 (corporation)
                                           under.                                                                  CCP 416.60 (minor)
                                               Ifli CCP 41620 (defunct corporation)         C                      CCP 416.70 (conservatee)                 -




                                               (] CCP 416.40 (association or partnership) (fl)                     CCP 416.90 (authorized person)

                                               Ifli other (spec14'):
                                       .
                                           [J by personal delivery on (date): 471,12 i9 (a'
                                                                       SUMMONS                                                 code   of   CAll Proaldum §§ 412.20,465
                                                                                                                                                   ,nswrnrinIOca.gav
   suM-lao   tHeY.
        Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 4 of 34 Page ID #:7




                                                                                 ELECTRONICALLY FILED
                                                                                  Superior Court of California.
                      Alireza Alivandivafa, Esq. (SBN 255730)                           County of Onnge
                      Azad M. Marvazy, Esq. (SBN 298622)                         08/29/2010 at 05:41:58 PM
                  2   1925 Century Park East, Suite 1990                          Clerk of the Superior Court
                                                                              By Clarissa Bustam ante.oeputy Clerk
                      Los Angeles, California 90067
                  3   Tel: (310) 570-2238
                      Fax: (310) 300-1015
                  4
                      Attorneys for Plaintiff,
                  5   ALEXANDER RAMSEY
                  6

                  7                   SUPERIOR COURT OF THE STATE OF CALIFORNIA
                  8                              FOR THE COUNTY OF ORANGE
                  9                                                               Judge Sheila Fell
              10 I ALEXANDER RAMSEY, an individual,              CASE NO:    30-2018-01015522-CU-T-C.JC

              II                   Plaintiff,                    UNLIMITED JURISDICTION
              12      vs.                                        COMPLAINT FOR:
              13      AM WAY CORP., a Virginia Corporation;      I.    Violation of FEHA, Government
                      ALTICOR INC., a Michigan Corporation;            Code § 12940(a) Discrimination;
                                                                                          -


              14      FAROIJQUE KHATI'AK, an individual; and
                      DOES I through 20, inclusive,                    Violation of FEHA, Government
              15                                                       Code § 12940(h)-. Retaliation;
                                   Defendants.
              16                                                       Violation of FEHA, Government
                                                                       Code § 129400)— Harassment;
              17
                                                                       Violation of FEHA, Government
              18                                                       Code § 12940(k) Failure to Take
                                                                                           -


                                                                       All Steps Necessary to Stop
              19                                                       Discrimination, Retaliation, and
                                                                       Harassment from Occurring;
              20
                                                                       Interference with and Retaliation f
              21                                                       Taking Leave Under the California
                                                                       Family Rights Act, Cal. Go'. §
              22                                                  Code § 12945.2, et seq.;
              23                                                       Wrongful Termination in Violation
                                                                       of Public Policy.
             24
                                                                 DEMAND FOR JURY TRIAL
             25

             26

             27

             28

(this document
   pnnted on
recycled paperj              COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR A JURY TRIAL
        Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 5 of 34 Page ID #:8




                             Plaintiff ALEXANDER RAMSEY (hereinafter "Plaintiff") hereby brings this action

                 2   against Defendants for damages resulting from Defendants' unlawful and tortious conduct and, as

                 3   grounds therefore, alleges:

                 4          I.       Plaintiff Alexander Ramsey (hereinafter "Plaintiff") is, and at all relevant times

                 5   herein mentioned was, an individual employed in the County of Orange, State of California.

                 6          2.       Plaintiff is informed and believes Defendant AM WAY CORP. (hereinafter

                 7   "Amway") is and, at all relevant times herein mentioned, was a Virginia Corporation, doing

                 8   business in the County of Orange, State of California.

                 9          3.       Plaintiff is informed and believes Defendant ALTICOR INC. (hereinafter

              10     "Alticor") is and, at all relevant times herein mentioned, was a Michigan Corporation, doing

             II      business in the County of Orange, State of California.

             12             4.       Plaintiff is informed and believes Defendant FAROUQUE KHA11'AK

             13      (hereinafter "Khattak") is and, at all relevant times, an individual employed in the County of

             14      Orange, State of California.

             IS             5.       The true names and capacities of Does I through 20 are unknown to Plaintiff who

             16      therefore sues the Doe Defendants by fictitious names. Plaintiff will amend this Complaint to

             17      show their true names and capacities when they have been ascertained. Plaintiff is informed and

             18      believes, and hereon alleges, that such Doe defendants are residents of California. Defendants

             19      Amway, Alticor, Khattak and DOES 1-20 are collectively referred to as "Defendants."

             20             6.       Plaintiff is informed and believes and thereupon alleges that, at all times material

             21      herein, each defendant was the agent, employee and/or working in concert with her, his or their

             22      co-defendants, and was acting within the course and scope of such agency, employment and/or

             23      concerted activity. To the extent that certain defendants perpetrated certain acts and omissions,

             24      the remaining defendant or defendants confirmed and ratified said acts and omissions. Each

             25      defendant was completely dominated and controlled by his, her or their co-defendants, and each

             26      was the alter ego of the other. In doing the wrongful acts and omissions alleged, each Defendant•

             27      was the agent, servant, employee or co-conspirator of each other Defendant and each Defendant

             .28     acted in the course and scope of the agency, service, employment or conspiracy with ratification

lthis.document                                                       -2-
  pnntedon
                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR A JURY TRIAL
        Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 6 of 34 Page ID #:9




                 I   or approval of the principal, employer and fellow conspirators. Further, the defendants acted as

                 2   alter egos of each other, therefore making them liable for all debts, damages, penalties, judgments

                 3   and other financial responsibility incurred.

                 4          7.       This Court is the proper court and this action is properly filed in the County of

                 5   Orange and in this judicial district because(a) pursuant to Code of Civil Procedure section 395.5,

                 6   Defendants transact business in Orange County; (b) pursuant to Government Code section

                 7   12965(b), PlaintifTwas hired and employed by Defendants in Orange County and records relevant

                 8   to the employment are maintained and administered in Orange County; (c) Defendants do

                 9   business in and employed Plaintiff in Orange County; (d) At least some Doe Defendants, based

             10      upon information and belief, resided at all times relevant to this Complaint and/or at currently

             II      resides in the County of Orange; and (e) material transactions between Plaintiff and Defendants

             12      took place within Orange County.

             13             8.       Plaintiff filed a timely complaint against Defendants with the Department of Fair

             14      Employment and Housing ("DFEH"), thereby exhausting his administrative remedies. Plaintiff

             IS      received a letter from the DFEH giving him the right to sue Defendants. Plaintiff's DFEH

             16      complaint and right to sue notice is attached hereto as Exhibit "A."

             17             9.       In approximately November 2012, Defendants hired Plaintiff to work as a

             IS      Manufacturing Supervisor/ Group Leader. Plaintiff performed his job satisfactorily.

             19             10.      In approximately 2013, a Quarterly Review Meeting was held in which Defendant

             20      Farouque Khattak, Vice President of Operations, used derogatory language directed at Plaintiff.

             21             II.      Defendant Khattak pervasively brought up Plaintiff's age to him and to other

             22      coworkers repeatedly creating a work environment wherein Plaintiff was being harassed. This

             23      was done to belittle and attack Plaintiff and created a work environment that could not be'

             24      interpreted any way other than hostile.

             25             12.      Other supervisors made comments to Plaintiff relating to his age which made it

             26      clear that the extra scrutiny he received was harassment based on his age.

             27             13.      In approximately August 2016 Plaintiff was given a 90-day Performance

             28      Improvement Plan. Before he could complete his full 90-days, Plaintiff took a medical leave of

[this document                                                       -   3   -


                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR A JURY TRIAL
       Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 7 of 34 Page ID #:10




                 I   absence to tend to his health concerns. This plan was mere pretext to attack Plaintiff because of

                 2   his age.

                 3           14.       In approximately April 2017, immediately upon his return from medical leave,

                 4   Plaintiff was terminated for not completing his Performance Improvement Plan, despite the fact

                 5   that he was out on leave.

                 6           15.       Defendants harassed and discriminated against Plaintiff by wrongfully

                 7   terminating his employment based on his age and failed to prevent discrimination and retaliation

                 8   in the workplace.

                 9
                                                         FIRST CAUSE OF ACTION
             10
                                      Violation of FEHA, Government Code § 12940(a) Discrimination
                                                                                            -



             II
                                                           (Against All Defendants)
             12
                                16.    As a separate and distinct cause of action, Plaintiff complains and realleges all the
             13
                     allegations contained in this Complaint, and incorporates them by reference into this cause of
             14
                     action as though fully set forth herein, excepting those allegations which are inconsistent with this
             IS                                                                                                                10
                     cause of action. Plaintiff brings this cause of action individually against all Defendants.
             16
                                17.    At all applicable times mentioned in this complaint, Defendants regularly
             17
                     employed five or more persons bringing Defendants within the provisions of the California Fair
             18
                     Employment and Housing Act. Defendants within the provisions of the California Fair
             19
                     Employment and Housing Act.
             20
                                18.    Plaintiff has adequately exhausted all of his administrative remedies under FEHA
             21
                     and obtained a "right to sue" letter from the Department of Fair Employment and Housing against
             22
                     Defendants.
             23
                                19.    Plaintiff was discriminated against by the Defendant on the basis of his age and
             24
                     disability condition, as prohibited by the FEHA, Plaintiff suffered adverse employment actions by
             25
                     and through Defendants, including but not limited to
                                                           -                       his wrongful termination.
                                                                                   -



             26

             27

             28

llhis.document                                                         -   4   -



                                COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR A JURY TRIAL
       Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 8 of 34 Page ID #:11




                             20.     As a proximate result of Defendants' willful, knowing, and intentional

                 2   violation(s) of FEHA, Plaintiff has sustained and continues to sustain substantial losses in

                 3   earnings and his employment benefits.

                 4           21.     As a proximate result of Defendants' willful, knowing, and intentional

                 5   violation(s) of FEHA, Plaintiff has suffered and continues to suffer humiliation, emotional

                 6   distress, and mental and physical pain and anguish, all to his damage in a sum according to proof.

                 7   Plaintiff further seeks all declaratory and equitable relief allowed by the FEHA and common law.

                 8           22.     Plaintiff is informed and believes and herein alleges that the aforesaid acts

                 9   directed toward him were carried out with a conscious disregard of his right to be free from such

             10      illegal behavior, such as to constitute oppression, fraud, or malice pursuant to California Civil

             II      Code section 3294 entitling Plaintiff to punitive damages in an amount appropriate to punish and

             12      set an example of the Defendants named herein.

             13              23.     Plaintiff has incurred and continues to incur legal expenses and attorney fees.

             14      Pursuant to the provisions of the FEHA, Plaintiff seeks payment of those fees and costs by

             IS      Defendants, on motion and according to proof at the time of Plaintiff's prevailing in this case.

             16      Further, Plaintiff seeks all equitable remedies under the FEHA against Defendants including
                                                                                                           -




             Ii      injunctive and declaratory relief.

             18              WHEREFORE, Plaintiff requests relief as hereafter provided.

             19
                                                      SECOND CAUSE OF ACTION
             20
                                     Violation of FEHA, Government Code § 12940(h) Retaliation
                                                                                            -



             21
                                                          (Against All Defendants)
             22
                            24.      As a separate and distinct cause of action, Plaintiff complains and realleges all the
             23
                     allegations contained in this Complaint, and incorporates them by reference into this cause of
             24
                     action as though fully set forth herein, excepting those allegations which are inconsistent with this
             25
                     cause of action. Plaintiff brings this cause of action individually against all Defendants.
             26

             27

             28

Ithis.document                                                        -   5   -



        paperl               COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR A JURY TRIAL
       Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 9 of 34 Page ID #:12




                             25.     At all applicable times mentioned in this complaint, Defendants regularly

                 2   employed five or more persons bringing Defendants within the provisions of the California Fair

                 3   Employment and Housing Act.

                 4           26.     Plaintiff has adequately exhausted all his administrative remedies under FEHA

                 5   and obtained a valid "right to sue" letter from the California Department of Fair Employment and

                 6   Housing against Defendants.

                 7           27.     Plaintiff was retaliated against by Defendants due to his disability/medical

                 8   condition and for taking a medical leave of absence. He was not given additional time to complete

                 9   his Performance Improvement Plan upon his return from medical leave and was, subsequently,

             10      terminated thereafter. Additionally, Plaintiff was retaliated against due to his age at the time of

             II      hire and continued employment.

             12              28.     As a proximate result of Defendants/willful, knowing, and intentional violation(s)

             13      of FEHA, Plaintiff has sustained and continues to sustain substantial losses in earnings and other

             14      employment benefits.

             15              29.     As a proximate result of Defendant's willful, knowing, and intentional

             16      violation(s) of FEHA, Plaintiff has suffered and continues to suffer humiliation, emotional

             17      distress, and mental and physical pain and anguish, all to his damage in a sum according to proof.

             18      Plaintiff further seeks all declaratory and equitable relief allowed by the FEHA and common law.

             19              30.     Plaintiff is informed and believes and therein alleges that the aforesaid acts

             20      directed toward him were carried out with a conscious disregard of his right to be free from such

             21      illegal behavior, such as to constitute oppression, fraud, or malice pursuant to California Civil

             22      Code section 3294 entitling Plaintiff to punitive damages in an amount appropriate to punish and

             23      set an example of the Defendants named herein.

             24              31.     Plaintiff has incurred and continues to incur legal expenses and attorney fees.

             25      Pursuant to the provisions of the FEHA, Plaintiff seeks payment of those fees and costs by

             26      Defendants, on motion and according to proof at the time of PlaintifFs prevailing in this case.

             27      Further, Plaintiff seeks all equitable remedies under the FEHA against Defendants including
                                                                                                          -




             28      injunctive and declaratory relief.

IthI document                                                         -   6   -

   ins.nted on
                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR A JURY TRIAL
        Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 10 of 34 Page ID #:13




                  2           WHEREFORE, Plaintiff requests relief as hereafter provided.

                  3
                                                        THIRD CAUSE OF ACTION
    -             4
                                      Violation of FEHA, Government Code § 129400) — Harassment
                  5
                                                           (Against All Defendants)
                  6
                             32.      As a separate and distinct cause of action, Plaintiff complains and realleges all the
                  7
                      allegations contained in this Complaint, and incorporates them by reference into this cause of
                  8
                      action as though fully set forth herein, excepting those allegations which are inconsistent with this
                  9
                      cause of action. Plaintiff brings this cause of action individually against all Defendants.
              10
                             33.      At all applicable times mentioned in this complaint, Defendants regularly
              II
                      employed five or more persons bringing Defendants within the provisions of the California Fair
              12
                      Employment and Housing Act.
              13
                             34.      Plaintiff has adequately exhausted all his administrative remedies under FEHA
              14
                      and obtained a valid "right to sue" letter from the California Department of Fair Employment and
              15
                      Housing against Defendants.
              16
                             35.      Plaintiff was harassed on the basis of his age— over 40 years of age— by
              17
                      Defendants, and by and through Khattak, as prohibited under FEHA. This harassment was so
              18
                      despicable, severe and/or pervasive as to materially alter the Plaintiff's work environment.
              19
                             36.      As a proximate result of Defendants' willful, knowing, and intentional
              20
                      violation(s) of FEHA, Plaintiff has sustained and continues to sustain substantial losses in
              21
                      earnings and other employment benefits.
              22
                             37.      As a proximate result of Defendants' willful, knowing, and intentional
              23
                      violation(s) of FEHA, Plaintiff has suffered and continues to suffer humiliation, emotional
              24
                      distress, and mental and physical pain and anguish, all to his damage in a sum according to proof.
              25
                             38.      Plaintiff is informed and believes and therein alleges that the aforesaid acts
              26
                      directed toward him were carried out with a conscious disregard of his right to be free from such
             27
                      illegal behavior, such as to contitute oppression, fraud, or malice pursuant to California Civil
             28

[this document                                               -' -
   pnnted on
recycled paperj               COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR A JURY TRIAL
      Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 11 of 34 Page ID #:14




                 I   Code section 3294 entitling Plaintiff to punitive damages in an amount appropriate to punish and

                 2   set an example of each Defendant named herein.

                 3           39.        Plaintiff has incurred and continues to incur legal expenses and attorney fees.

                 4   Pursuant to the provisions of the FEHA, Plaintiff seeks payment of those fees and costs by

                 5   Defendants, on motion and according to proof at the time of Plaintiff's prevailing in this case.

                 6   Further, Plaintiff seeks all equitable remedies under the FEHA against Defendants including
                                                                                                             -




                 7   injunctive and declaratory relief.

                 8           WHEREFORE, Plaintiff requests relief as hereafter provided

                 9

               10
                                                        FOURTH CAUSE OF ACTION
               II
                        Violation of FEHA, Government Code § 12940(k)               Failure to Take All Steps Necessary
                                                                                    -



               12
                                   to Stop Discrimination, Retaliation, and Harassment from Occurring
               13
                                                            (Against All Defendants)
               14
                             40.        As a separate and distinct cause of action, Plaintiff complains and realleges all the
               15
                     allegations contained in this Complaint, and incorporates them by reference into this cause of
               16
                     action as though fully set forth herein, excepting those allegations which are inconsistent with this
               17
                     cause of action. Plaintiff brings this cause of action individually against all Defendants.
               Is
                             41.        At all applicable times mentioned in this complaint, Defendants regularly
               19
                     employed five or more persons bringing Defendants within the provisions of the California Fair
               20
                     Employment and Housing Act.
               21
                             42.        Plaintiff has adequately exhausted all his administrative remedies under FEHA
               22
                     and obtained a valid "right to sue" letter from the California Department of Fair Employment and
               23
                     Housing against Defendants.
               24
                             43.        Defendants failed to take all reasonable steps necessary to prevent discrimination
               25
                     and harassment of Plaintiff from occurring in violation of Government code section 12940(k).
               26
                     This includes knowledge, allowance and ratification of discrimination and harassment based on
               27
                     Plaintiff's age.
               28

[this document                                                          -   8   -

  printed on
                              COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR A JURY TRIAL
      Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 12 of 34 Page ID #:15




                 I           44.     As a proximate result of Defendant's willful, knowing, and intentional

                 2   violation(s) of FEHA, Plaintiff has sustained and continues to sustain substantial losses in

                 3   earnings and other employment benefits.

                 4           45.     As a ?bximate result of Defendants' willful, knowing, and intentional

                 5   violation(s) of FEHA, Plaintiff has suffered and continues to suffer humiliation, emotional

                 6   distress, and mental and physical pain and anguish, all to his damage in a sum according to proof.

                 7           46.     Plaintiff is informed and believes and therein alleges that the aforesaid acts

                 8   directed toward him were carried out with a conscious disregard of his right to be free from such

                 9   illegal behavior, such as to constitute oppression, fraud, or malice pursuant to California Civil

             10      Code section 3294 entitling Plaintiff to punitive damages in an amount appropriate to punish and

             II      set an example of the Defendants named herein.

             12             47.      Plaintiff has incurred and continues to incur legal expenses and attorney fees.

             13      Pursuant to the provisions of the FEHA, Plaintiff seeks payment of those fees and costs by

             14      Defendants, on motion and according to proof at the time of Plaintiff's prevailing in this case.

             IS      Further, Plaintiff seeks all equitable remedies under the FEHA against Defendants including
                                                                                                           -




             16      injunctive and declaratory relief.

             17              WHEREFORE, Plaintiff requests relief as hereafter provided.

             18
                                                          FIFTH CAUSE OF ACTION
             19
                       Interference With and Retaliation for Taking Leave Under the California Family Rights
             20
                                                  Act, Cal. Gov. Code % 12945.2, et seq.
             21
                                                           (Against All Defendants)
             22
                             48.     As a separate and distinct cause of action, Plaintiff complains and realleges all the
             23
                     allegations contained in this Complaint, and incorporates them by reference into this cause of
             24
                     action as though fully set forth herein, excepting those allegations which are inconsistent with this
             25
                     cause of action. Plaintiff brings this cause of action individually against all Defendants.
             26
                            49.      California Government Code § 12945.2 enables an employee to take up to a
             27
                     total of 12 workweeks in any 12-month period for family care and medical leave, and be
             28

[this document                                                        -   9   -
   printed on
                              COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR A JURY TRIAL
         Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 13 of 34 Page ID #:16




                  I   reinstated to his same or comparable position upon termination of the leave, so long as the

                 2    employee had more than 12 months of service with the employer, and had at least 1,250 hours

                 3    of service with the employer during the previous 12-month period.

                 4            50.      Defendants employed 50 or more employees within a 75-mile raditis of the

                 5    worksite where Plaintiff was employed.

                 6            51.      Defendant terminated Plaintiff's employment immediately upon completion

                 7    after being granted his leave requested and protected under Government Code § 12945.2.

                 8            52.      Defendants' actions constitute violations of Government Code § 12945.2,

                 9    including both interference with his ability to take leave and retaliation for taking leave.

             10               53.      As a proximate result of the aforesaid acts of Defendants, Plaintiff has suffered

                 II   actual, consequential and incidental financial losses, including without limitation, loss of

             12       salary and benefits, and the intangible loss of employment related opportunities in his field and

             13       damage to his professional reputation, all in an amount subject to proof at the time of trial.

             14       Plaintiff claims such amounts as damages pursuant to Civil Code § 3287 and/or § 3288 and/or

             IS       any other provision of law providing for prejudgment interest.

             16               54.      As a proximate result of the wrongful acts of Defendants, and each of them,

             17       Plaintiff has suffered and continues to suffer emotional distress, humiliation, mental anguish

             18       and embarrassment, as well as the manifestation of physical symptoms. Plaintiff is informed

             19       and believes and thereupon alleges that he will continue to experience said physical and

             20       emotional suffering for a period in the future not presently ascertainable, all in an amount

             21       subject to proof at the time of trial.

             22                55.     As a proximate result of the wrongful acts of the aforementioned Defendants,

             23       Plaintiff has been forced to hire attorñ'eys to prosecute his claims herein, and has incurred and is

             24       expected to continue to incur attorneys' fees and costs in connection therewith. Plaintiff is

             25       entitled to recover attorneys' fees and costs under California Government Code § 12965(b).

             26       Plaintiff, and the State of California, are further entitled to obtain affirmative, equitable relief and

             27       Plaintiff does so seek those remedies at trial.

             28!

(this document                                                          -   10   -

  inin
reZerl                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR A JURY TRIAL
      Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 14 of 34 Page ID #:17




                              56.     The acts taken toward Plaintiff were carried out by Defendants' officers,

                  2   directors, and/or managing agents acting in a despicable, oppressive, fraudulent, malicious,

                  3   deliberate, egregious, and inexcusable manner and in conscious disregard for the rights and safety

                  4   of Plaintiff. Defendants and their agents/employees or supervisors, authorized, condoned and

                  5   ratified the unlawful conduct of each other. Consequently, Plaintiff is entitled to an award of

                  6   punitive damages against Defendants.

                  7
                                                        SIXTH CAUSE OF ACTION
                  8
                                            Wrongful Termination in Violation of Public Policy
                  9
                                                           (Against all Defendants)
              10
                              57.     As a separate and distinct cause of action, Plaintiff complains and realleges all the
              II
                      allegations contained in this Complaint, and incorporates them by reference into this cause of
              12
                      action as though fully set forth herein, excepting those allegations which are inconsistent with this
              13
                      cause of action. Plaintiff brings this cause of action individually against all Defendants.
              14
                              58.     At all times mentioned in this complaint, Government Code § 12940 was in
              IS
                      effect, and barred discrimination, retaliation and other adverse employment actions related to a
              16
                      person's disability, gender, pregnancy, taking of leave and a failure to accommodate that
              17
                      disability.
              is
                              59.     Defendants violated the public policy of the State of California by wrongfully
              19
                      terminating Plaintiff in violation of, among other things, Government Code § 12940(a), when
              20
                      they terminated Plaintiff.
              21
                              60.     As a proximate result of Defendants' willful, knowing, and intentional actions
              22
                      against Plaintiff, Plaintiff has sustained and continues to sustain substantial losses in earnings
              23
                      and other employment benefits.
              24
                              61.     As a proximate result of Defendants' willful, knowing, and intentional actions
              25
                      against Plaintiff, Plaintiff has suffered and continues to suffer humiliation, emotional distress,
              26
                      and mental and physical pain and anguish, all to his damage in a sum according to proof.
              27                                   .




              28

[tills document
    printed on
                              COMPLAINT FOR DAMAGES AND INJUNcTIVE RELIEF; DEMAND FOR A JURY TRIAL
      Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 15 of 34 Page ID #:18




                              62.     Plaintiff is informed and believes and therein alleges that the aforesaid acts

                 2     directed toward him were carried out with a conscious disregard by Defendant and its managing

                  3    agents of his right to be free from such illegal behavior, such as to constitute oppression, fraud,

                 4     or malice pursuant to California Civil Code § 3294 entitling Plaintiff to punitive damages in an

                 5     amount appropriate to punish and set an example of the Defendants named herein.

                 6            63.     Plaintiff has incurred and continues to incur legal expenses and attorney fees.

                 7     Plaintiff has incurred and continues to incur legal expenses and attorney fees and seeks those

                 8     fees by motion on his prevailing in this mailer.

                 9             WHEREFORE, Plaintiff requests relief as hereafter provided.

                 10                                        PRAYER FOR RELIEF

                 II           Plaintiff prays forjudgment against all Defendants on all causes of action as follows:

              12              1.      For general damages to compensate Plaintiff for his past, present, and future

              13      emotional distress, pain and suffering, and loss of pleasure and enjoyment of life, and other

              14      general damages according to proof;

              IS              2.      For restitution of all monies due Plaintiff including back pay, front pay, lost

              16      employment benefits and other compensation, medical expenses, and other special damages

              17      according to proof;

              18              3.      For punitive damages against all non-public entity as allowed by law;

              19             4.       For attorneys' fees pursuant to Government Code § 12965, and any other

             20       applicable statute;

             21              5.       For civil penalties against each Defendant as allowed by law and pursuant to

             22       statute, on behalfofPlaintiff;

             23              6.       For exemplary and punitive damages according to proof at trial;

             24              7.       For injunctive relief against each Defendant;

             25              8.       For all costs of suit herein incurred;

             26              9.       For an award of interest, including prejudgment interest, as provided by law and

             27       according to proof at trial; and

             28               10.     For such other relief, in law or in equity, as this Court deems just and proper.

[this document                                                        -   12   -



reiy'2&rper                    COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR A JURY TRIAL
      Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 16 of 34 Page ID #:19




                 2   DATED: August 29, 2018                      By:
                                                                        Alireza Alivandivafa, Esq.
                 3                                                      Azad M. Marvazy, Esq.
                                                                        Attorneys for Plaintiff,
             -4                          -                              Alexander Ramsey

                 5

                 6                                  DEMAND FOR JURY TRIAL

                 7         Plaintiff hereby demands ajury trial in this action against Defendants.

                 8

                 9   DATED: August 29, 2018

             10

             II
                                                                 By:
             12                                                         Alireza Alivandivafa, Esq.
                                                                        Azad M. Marvazy, Esq.
             13                                                         Attorneys for Plaintiff,
                                                                        Alexander Ramsey
             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

            26

            27

            28

[this document                                                    -   13-
   printed on
recyded paperj             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR A JURY TRIAL
      Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 17 of 34 Page ID #:20




                  2

                  3

                  4

                  5

                  6

                  7

                  8

                  9

              10

              II

              12

              13

              14

              '5

              16

              17

              18

              19

              20

              21

              22

              23

              24

             25

             26

             27
                                           EXHBIT A
             28

[this document                                       -   I.)   -
   printed on
recycled paper)       COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR A JURY TRIAL
Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 18 of 34 Page ID #:21



                                                                              GOYERNOREDMUND.GaOWN,JB.




D'
           DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                     DIRECTORKEVINICISI4
    -      2218 Kausen Ojive, Suite 100! Elk Growl CA 195758
           800.884-16841 TDD 800-700-2320
           tw1wd1eh.cagov I email: centact.center@dteILca.gw




    September 08, 2017

    Azad Marvazy
    1925 Century Park East, Suite 1990
    Los Angeles California 90067



    RE: Notice to Complainant or Complainant's Attorney
    DFEH Matter Number: 954983-311001
    Right to Sue: Ramsey! Amway Corp.

    Dear Complainant or Complainant's Attorney:

    Attached is a copy of your complaint of discrimination filed with the Department of Fair
    Employment and Housing (DFEH) pursuant to the California Fair Employment and
    Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
    Notice of Case Closure and Right to Sue. Pursuant to Government Code section 12962,
    DFEH will not serve these documents on the employer. You or your attorney must
    serve the complaint. If you do not have an attorney, you must serve the complaint
    yourself. Please refer to the attached Notice of Case Closure and Right to Sue for
    information regarding filing a private lawsuit in the State of California.

    Be advised that the DFEH does not review or edit the complaint form to ensure that it
    meets procedural or statutory requirements.

    Sincerely,

    Department of Fair Employment and Housing
Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 19 of 34 Page ID #:22



                                                                                 GOVERNOR I4UNDA,BRONNJ9...
            DEPARTMENT
                  MN   OF FAIR EMPLOYMENT & HOUSING                                        DIRECTOR KEVIN KISH
            2218 Kausen Drive, Suite 1001 Elk Grow I CA 195758
            800-884-18841 TOO 800-700-2320
            t.dieh.cag I em: cflanler@dIeh.ca.9




    September 08, 2017

    RE: Notice of Filing of Discrimination Complaint
    DFEH Matter Number: 954983-311001
    Right to Sue: Ramsey / Amway Corp.


    To All Respondent(s):

    Enclosed is a copy of a complaint of discrimination that has been filed with the
    Department of Fair Employment and Housing (DFEH) in accordance with Government
    Code section 12960. This constitutes service of the complaint pursuant to Government
    Code section 12962. The complainant has requested an authorization to file a lawsuit.
    This case is not being investigated by DFEH and is being closed immediately. A copy of
    the Notice of Case Closure and Right to Sue is enclosed for your records.

    Please refer to the attached complaint for a list of all respondent(s) and their contact
    information.

    No response to DFEH is requested or required.

    Sincerely,

    Department of Fair Employment and Housing
    Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 20 of 34 Page ID #:23



tØ9 r.j_n\     Stfifl0EcAUE0RNtAt9uSe55SoaaSm4cetand.Ho1J5ffighrflcy              GERN0REDMUND.G..BR0W?UR,.
               DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                     DCREaORKEVINXISH
(              2218 Kausen Drive. Suite 1001 Elk Grovel CA 195758
               800.884-16841 TOD 80o-700232O
                 w,.dIeh.cagw I eml: cm.nter@dteb.cagov




        September 08, 2017

        Alexander Ramsey
        1925 Century Park East, Suite 1990
        Los Angeles, California 90067

        RE: Notice of Case Closure and Right to Sue
        DFEH Mailer Number: 954983-311001
        Right to Sue: Ramsey / Amway Corp.


        Dear Alexander Ramsey,
        This letter informs you that the above-referenced complaint was filed with the
        Department of Fair Employment and Housing (DFEH) has been closed effective
        September 08, 2017 because an immediate Right to Sue notice was requested. DFEH
        will take no further action on the complaint.

        This letter is also your Right to Sue notice. According to Government Code section
        12965, subdivision (b), a civil action may be brought under the provisions of the Fair
        Employment and Housing Act against the person, employer, labor organization or
        employment agency named in the above-referenced complaint. The civil action must be
        filed within one year from the date of this letter.

        To obtain a federal Right to Sue notice, you must visit the U.S. Equal Employment
        Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
        DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
        whichever is earlier.

        Sincerely,



        Department of Fair Employment and Housing
Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 21 of 34 Page ID #:24




            DEPARTMENT OF FAIR EMPLOYMENT                       & HOUSING   DIRECTOR KEVIN KISH
            2218 Kausen Drive, Suite 10010k Grove I CA 195758
            800484-16841 TOD 800-700-2320
              w,.d1eha9ov I email: cont8m.center@dfeh.ca,00v




    Enclosures

     cc: Alticor Inc.

     Farouque Khattak
              Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 22 of 34 Page ID #:25




             I                         COMPLAINT OF EMPLOYMENT DISCRIMINATION
             2                                 BEFORE THE STATE OF CALIFORNIA
             3                     DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                                   Under the California Fair Employment and Housing Act
                                               (Gov. Code, § 12900 et seq.)
             5
             6    In the Matter of the Complaint of                DFEH No. 954983-311001
                  Alexander Ramsey, Complainant.
             7    1925 Century Park East, Suite 1990
                  Los Angeles, California 90067
             8
                  vs.

             10    Amway Corp., Respondent.
                  7575 E. Fulton Street
                  Ada, Michigan 49355                                                               t


             12
             13
                  Complainant alleges:
         14
                    Respondent Amway Corp. is a Private Employer subject to suit under the
             15   California Fair Employment and Housing Act (FEHA) (Gov. Code, § 12900 et seq.).
                  Complainant believes respondent is subject to the FEHA.
             16
                      On or around April 21, 2017, complainant alleges that respondent took the
         17
                  following adverse actions against complainant: Discrimination, Harassment,
         18       Retaliation Asked impermissible non-job-related questions, Denied a work
                  environment free of discrimination andlor retaliation, Denied employment,
         19       Terminated, Complainant believes respondent committed these actions because
                                   .


                  of their: Age -40 and over, Disability, Family Care or Medical Leave.
         20
         21         Complainant Alexander Ramsey resides in the City of Los Angeles. State of
                  California. If complaint includes co-respondents please see below.
         22




on..   2.1                                                   -5-

                   Date Filed: September 08, 2017
          Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 23 of 34 Page ID #:26




               Co-Respondents:
         2
                Alticor Inc.
         3
               7575 E. Fulton Street
         4     Ada Michigan 49355
         5
         6     Farouque Khattak
               7575 E. Fulton Street
         7     Ada Michigan 49355

         S
         9
         10
         •I1
         12
         13
         14
         15
         16
         17
         18
         19
     20
     21
     22




OWl 24                                           -6-

               Date Filed: September 08.2017
          Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 24 of 34 Page ID #:27




         2
                  Additional Complaint Details:

                  I, Alexander Ramsey, was employed by the Respondent/Co-Respondent as a Group
         4        Leader. During my employment, I was harassed and discriminated against based on my
                  age, ultimately leading to my wrongful termination. In addition, I believe I was retaliated
         5        against for taking protected medical leave and based on my disability or perceived
                  disability. Just days after returning from my medical leave, I was terminated. Farouque
         6
                  Khattak, Vice President of Operations, made numerous comments and asked me
         7        impermissible non-job-related questions, harassing me based on my age. Vice
                  President Khattak pervasively brought up my age, to myself and others, repeatedly
         8        creating a work environment wherein I felt harassed. Other supervisors made
                  comments to me relating to my age which made it clear that the extra scrutiny I received
         9        was harassment based on my age and that I was terminated based on my age, which
         10       was 47 years old at the time.

         II
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22




aFENn'
              1                                               -7-

                  Date Filed: September08. 2017
             Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 25 of 34 Page ID #:28




                 VERIFICATION

                 I, Alexander Ramsey, am the Complainant in the above-entitled complaint. I have
            2    read the foregoing complaint and know the contents thereof. The same is true of my
            3    own knowledge, except as to those matters which are therein alleged on information
                 and belief, and as to those matters, I believe it to be true.
            4
                 On September 08, 2017, I declare under penalty of perjury under the laws of the
            5    State of California that the foregoing is true and correct.
            6
                                                                          Los Angeles, California
            7                                                                 Alexander Ramsey

            8
            9
            10
            II
            12
            13
            14
            15
            16
            17
            18
            19
            20
            21
            22




0F01902.I                                                 -8-
                 Date Filed: September 08, 2017
    Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 26 of 34 Page ID #:29

                                                                                                                             FOR COURT USE ONLY



                                                                                                                   ELECTRONICALLY FILED
         TELEPHONE NO.:                                    FAxNo   (310) 300-1015                                   Superior Court of California.
                                                                                                                          County of Orange
      ERIOR COURT OF CALIFORNIA, COUNTY OF                                                                         08/29/2018 at 05:41:56 PM
       STREET ADDRESS: Civic Center Coi                                                                             Clerk of the Superior Court
       MAIUNGADORESS: 700 Civic Cente                                                                           By Clarissa Bustam ante.Deputy Clerk
      CflVANDZJPcDOE: Santa Ana. Calil                  92701
    CASE NAME:
     Ramsey v. Amway. at al.
                                                                                                                 P1uMatN:
I     CIVIL CASE COVER SHEET             I                    complex Case Designation                    i                                                 I
I   EJ Unlimited        Limited          I                                                                I           304Ot8o1ol5522CU4JTcJC                I
I      (Amount          (Amount          I                El    Counter        El     Joinder             I
                                                                                                          i                                                 I
I      demanded         demanded is      I               Filed with first appearance by defendant                     Judge Sheila Fell                     I
I      exceeds $25.000) $25.000 or less) I                   (Cal. Rules of Court. rule 3.402)            I   OEPT:                                         I
     Check one box below for the case type that best describes this case:
     Autd Tort                                        Contract                                     Provisionally Complex Civil Litigation
     ED Auto (22)                                            Breach of contracUwarranty (06)       (Cal. Rules of Court. rules 3.400-3.403)
           Uninsured motorist (46)                    EJ Rule 3.740 collections (09)               []AntitiustlTrade regulation (03)
     Other PIIPDMD (Personal lnjunjlProperty          ED Other collections (09)                    El Construction defect (10)
     DamagoMrongful Death) Tort                       El Insurance coverage (18)                   El Mass tort (40)
           Asbestos (04)                                     Other contract (37)                   El Securities litigation (28)
           Product liability (24)                     Real Property                                El EnvironmentoUToxic ton (30)
     Cl Medical malpractice (45)                             Eminent domainjlnverse                El Insurance covera,ge daims arising from the
           Other PIIPDD (23)                                 condemnation (14)                            above listed provisionally complex case
     Non-PIIPDMD (Other) Tort                         tI Wrongful eviction (33)                           types (41)
           Business torthinfair business oractice ton CJ Other real property (26)                  Enforcomont of Judgment
           Civil rights (08)                          Unlawful Dotalnor                            El Enforcement of judgment (20)
       J   Defamation    (13)                         L] Commercial (31)                           Misceilaneeus Civil Complaint
     [J Fraud (16)                                           Residential (32)                      El RiCO (27)
           Intellectual properly (19)                 El                                           El Other complaint (not specified above) (42)
     [] Professional negligence (25)                  Judicial Rovlow                              Miscellaneous Civil PetItIon
           Other non-PlIPDD tort (35)                        Asset forfeiture (05)
                                                                                                   El Partnership and corporate governance (21)
                                                            Petition ro: arbitration award (11)
           Wongful termination (36)                          Wit of mandate (02)
                                                                                                   El Other petition (not specified above) (43)

2. This case L.J is          LLJ is not complex under rule 3.400 of the California Rules of Court. If the case is complex, malk the
    factors requiring exceptional judicial management;
       El Large number of separately represented parties d. El Large number of witnesses
       El Extensive motion practice raising difficult or novel e. El Coordination with related actions pending in one or more courts
             issues that will be time-consuming to resolve              in other counties, states, or countries, or in a federal court
       El Substantial amount of documentary evidence            I. El Substantial posudgment judicial supervision
3. Remedies sought (chock all that appi'): till monetary b. II) nonmonetary; declaratory or injunctive relief C. Ilpunitive
4. Number of causes of action (specifr): 6
5. This case El is        Ill is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (you may use form CM-015.)
Date: August 29, 2018
ajireza Alivandivafa, Esg.
                          ITYPE OR PRINT NANEI                                                    (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)

    • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small daims cases or cases filed
       under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
       in sanctions.
    • File this cover sheet in addition to any cover sheet required by local court rule.
    • If this case is complex under rule 3.400 at seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
       other parties to the action or proceeding.
    • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.            -   -




                                                       CIVIL CASE COVER SHEET                                         Cal.
  Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 27 of 34 Page ID #:30

                                                                                                                                           CM-010
                                         INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To PlaIntiffS and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1• you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover shoot with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties In Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more (luau; $25,000, exclusive of interest and attorney's tees, arising from a transaction in
which property. services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
dauiages, (2) punitive damages. (3) rccovcry of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. t he uaentifucatron of a case as a rule 3.740 collections case on this fuurzu rrueans that it will be exernpl (tort; (lie yeuueual
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Patties in Complex Case5. In complex c03c3 only, partiai must also use the Civil Case Cover Sheet to designato whother the
case is complex. If a plaintiff believes the case is complex under rule 3,400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                        CASE TYPES AND EXAMPLES
Auto Tort                                         Contract                                         ProvIsionally Complex Civil Litigation (Cal.
     Auto (22)-Personal lnjurylProperty              Breath of Contract/Warranty (06)              Rules of Court Rules 3.400-3.403)
          Damage'ongfuI Death                             Breath of Rental&ease                          Antitrustfrrade Regulation (03)
     Uninsured Motorist (46) (if the                          Contract (not unlawful deteiner             Construction Defect (10)
          case involves an uninsured                               or wrongM eviction)                    Claims Involving Mass Tort (40)
          motorist claim subject to                       Contractlwarranty Breach-Seller                 Sewrltles LItigation (28)
          arbit,ation, check this item                         Plaintiff (not fraud or negligence)       Environmentalfl'oxic Tort (30)
          instead of Auto)                                Negligent Breath of Contract!                   Insurance Coverage Claims
Other PI!PDMD (Personal Injury!                                Warranty                                       (arising from provisionally complex
Property oamagemrongful Death)                            Other Breach of Contract/Warranty                   case type listed above) (41)
Tort                                                 Collections (e.g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                        book aunts) (09)                               Enforcement of Judgment (20)
          Asbestos Property     Damage                    Collection   Case-Seller   Plaintiff                Abstract of Judgment (Out of
                                                          Other Promissory Note/Collections                        County)
          Asbestos Personal Injury!
                Wongful Death                                  Case                                           Confession   of Judgment (non-
     Product Uability (not asbestos or                Insurance Coverage (not provisionally                        domestic relations)
          toxiclenvironmental) (24)                       complex) (1 B)                                      Sister State Judgment
     Medical Malpractice (45)                             Auto Subrogation                                    Administrative Agency Award
          Medical Malpractice-                            Other Coverage                                         (not unpaid taxes)
                Physicians & Surgeons                Other Contract (37)                                      Petition/Certification of Entry of
                                                          Contractual Fraud                                       Judgment on Unpaid Taxes
          Other Professional Health Care
                Malpractice                               Other Contract Dispute                              Other Enforcement of Judgment
                                                  Real Property                                                    Case
     Other PIIPDMD (23)                                                                              Miscellaneous Civil Complaint
          Premises Liability (e.g.. slip             Eminent   Domain/Inverse
                                                          Condemnation (14)                              RICO (27)
                and fall)
          Intentional Bodily InjurylPDMD              wtongfuh Eviction (33)                             Other Complaint (not specified
                                                                                                              above) (42)
                (e.g.. assault, vandalism)           Other Real Property (e.g., quiet title) (26)             Declaratory Relief Only
          Intentional Infliction of                       Wit of Possession of Real Property                  Injunctive Relief Only (non-
                Emotional Distress                        Mortgage Foreclosure                                     harassment)
          Negligent Infliction of                         Quiet Title                                         Methanics Uen
                Emotional Distress                        Other Real Property (not eminent                    Other Commercial Complaint
          Other PI/PDMD                                   domain, landlord/tenant, or                              Case (non-Ioitm on-complex)
Non-PIIPDIWD (Other) Tort                                 ftseo'osuse)                                        Other Civil Complaint
     Business Tortlunfair Business                Unlawful Detalner                                               (non-Iorthon-complex)
        Practice (07)                                Commercial (31)                                 MIscellaneous Civil Petition
     Civil Rights (e.g.,  disaimination.             Residential (32)                                    Partnership and Corporate
         false arrest) (not civil                    Drugs (38) (if the case involves illegal                 Govemance (21)
          harassment) (08)                                d/ugs, check this item; otheiwise,              Other Petition (not specified
     Defamation (e.g., slander, libel)                    report as Commercial or Residential)                above) (43)
           (13)                                   Judicial Review                                             Civil Harassment
     Fraud (16)                                      Asset Forfeiture (05)                                    Workplace Violence
     Intellectual Property (19)                      Petition Re: Arbitration Award (11)                      Eider/Dependent Adult
     Professional Negligence (25)                    Writ  of Mandate     (02)                                     Abuse
         Legal Malpractice                                Wit-Administrative Mandamus                         Election Contest
         Other Professional Malpractice                   Wit-Mandamus        on Limited  Court               Petition for Name Change
             (not medical or legal)                           Case Matter                                     Petition for Relief From Late
      Other Non-PI/PDMD Tort (35)                         Wit-Other Limited Court Case                             Claim
Employment                                                    Review                                          Other Civil Petition
     Wongful Termination (36)                        Other Judicial Review (39)
     Other Employment (15)                                Review of Health Officer Order
                                                          Notice of Aooeal-Labor

cMoIoNevMy 1.2007)                                   CIVIL CASE COVER SHEET
Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 28 of 34 Page ID #:31




                                      SUPERIOR COURT OF CALIFORNIA
                                           COUNTY OF ORANGE

                              ALTERNATIVE DISPUTE RESOLUTION (ADR)
                                     INFORMATION PACKAGE

    NOTICE TO PLAINTIFF(S) AND/OR CROSS-COMPLAINANT(S):

    Rule 3.221(c) of the California Rules of Court requires you to serve a copy of the
    ADR Information Package along with the complaint and/or cross-complaint.

                                       California Rules of Court Rule 3.221
                                                              -


                              Information about Alternative Dispute Resolution (ADR)

    (a) Each court shall make available to the plaintiff, at the time of filing of the complaint.
    an ADR Information Package that includes, at a minimum, all of the following:
            General information about the potential advantages and disadvantages of ADR
         and descriptions of the principal ADR processes.
            Information about the ADR programs available in that court, including citations to
         any applicable local court rules and directions for contacting any court staff
         responsible for providing parties with assistance regarding ADR.
            Information about the availability of local dispute resolution programs funded
         under the Dispute Resolutions Program Act (DRPA), in counties that are
         participating in the DRPA. This information may take the form of a list of the
         applicable programs or directions for contacting the county's DRPA coordinator.

            An ADR stipulation form that parties may use to stipulate to the use of an ADR
         process.
    (b) A court may make the ADR Information Package available on its website as long as
    paper copies are also made available in the clerk's office.

    (c) The plaintiff must serve a copy of the ADR Information Package on each defendant
    along with the complaint. Cross-complainants must serve a copy of the ADR
    Information Package on any new parties to the action along with the cross-complaint.




    1.1200 (Rev. Jul. 2018)                                                             Page 1 of 4
Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 29 of 34 Page ID #:32




                                   SUPERIOR COURT OF CALIFORNIA
                                        COUNTY OF ORANGE

                                                AOR Information

    Introduction.

    Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial.
    The courts and others offer a variety of Alternative Dispute Resolution (ADR) processes to help people
    resolve disputes without a trial. ADR is usually less formal, less expensive, and less time-consuming than
    a trial. ADR can also give people more opportunity to determine when and how their dispute will be
    resolved.

    BENEFITS OF ADR.

    Using ADR may have a variety of benefits, depending on the type of ADR process used and the
    circumstances of the particular case. Some potential benefits of ADR are summarized below.

    Save Time. A dispute often can be settled or decided much sooner with ADR; often in a matter of
    months, even weeks, while bringing a lawsuit to trial can take a year or more.

    Save Money. When cases are resolved earlier through ADR, the parties may save some of the money
    they would have spent on attorney fees, court costs, experts' fees, and other litigation expenses.

    Increase Control Over the Process and the Outcome. In ADR, parties typically play a greater role in
    shaping both the process and its outcome. In most ADR processes, parties have more opportunity to tell
    their side of the story than they do at trial. Some ADR processes, such as mediation, allow the parties to
    fashion creative resolutions that are not available in a trial. Other ADR processes, such as arbitration,
    allow the parties to choose an expert in a particular field to decide the dispute.

    Preserve Relationships. ADR can be a less adversarial and hostile way to resolve a dispute. For
    example, an experienced mediator can help the parties effectively communicate their needs and point of
    view to the other side. This can be an important advantage where the parties have a relationship to
    preserve.

    Increase Satisfaction. In a trial, there is typically a winner and a loser. The loser is not likely to be
    happy, and even the winner may not be completely satisfied with the outcome. ADR can help the parties
    find win-win solutions and achieve their real goals. This, along with all of ADR's other potential
    advantages, may increase the parties' overall satisfaction with both the dispute resolution process and the
    outcome.

   Improve Attorney-Client Relationships. Attorneys may also benefit from ADR by being seen as
   problem-solvers rather than combatants. Quick, cost-effective, and satisfying resolutions are likely to
   produce happier clients and thus generate repeat business from clients and referrals of their friends and
   associates.

    DISADVANTAGES OF ADR.

    ADR may not be suitable for every dispute.

   Loss of protections. If ADR is binding, the parties normally give up most court protections, including a
   decision by a judge or jury under formal rules of evidence and procedure, and review for legal error by an
   appellate court.

   L1200 (Rev. Jul. 2018)                                                                                 Page 2o14
    Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 30 of 34 Page ID #:33
V




        Less discovery. There generally is less opportunity to find out about the other side's case with ADR
        than with litigation. ADR may not be effective if it takes place before the parties have sufficient
        information to resolve the dispute.

        Additional costs. The neutral may charge a fee for his or her services. if a dispute is not resolved
        through ADR, the parties may have to put time and money into both ADR and a lawsuit.

        Effect of delays if the dispute is not resolved. Lawsuits must be brought within specified periods of
        time, known as statues of limitation. Parties must be careful not to let a statute of limitations run out while
        a dispute is in an AOR process.

        TYPES OF ADR IN CIVIL CASES.

        The most commonly used ADR processes are arbitration, mediation, neutral evaluation and settlement
        conferences.

        Arbitration. In arbitration, a neutral person called an arbitrator" hears arguments and evidence from
        each side and then decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules
        of evidence are often relaxed. Arbitration may be either "binding or "nonbinding. Binding arbitration
        means that the parties waive their right to a trial and agree to accept the arbitrator's decision as final.
        Generally, there is no right to appeal an arbitrator's decision. Nonbinding arbitration means that the
        parties are free to request a trial if they do not accept the arbitrator's decision.

            Cases for Which Arbitration May Be Appropriate. Arbitration is best for cases where the parties
            want another person to decide the outcome of their dispute for them but would like to avoid the
            formality, time, and expense of a trial. It may also be appropriate for complex matters where the
            parties want a decision-maker who has training or experience in the subject matter of the dispute.

            Cases for Which Arbitration May Rot Be Appropriate. If parties want to retain control over how
            their dispute is resolved, arbitration, particularly binding arbitration, is not appropriate. In binding
            arbitration, the parties generally cannot appeal the arbitrator's award, even if it is not supported by the
            evidence or the law. Even in nonbinding arbitration, if a party requests a trial and does not receive a
            more favorable result at trial than in arbitration, there may be penalties.

        Mediation. In mediation, an impartial person called a "mediator helps the parties try to reach a mutually
        acceptable resolution of the dispute. The mediator does not decide the dispute but helps the parties
        communicate so they can try to settle the dispute themselves. Mediation leaves control of the outcome
        with the parties.

            Cases for Which Mediation May Be Appropriate. Mediation may be particularly useful when
            parties have a relationship they want to preserve. So when family members, neighbors, or business
            partners have a dispute, mediation may be the ADR process to use. Mediation is also effective when
            emotions are getting in the way of resolution. An effective mediator can hear the parties out and help
            them communicate with each other in an effective and nondestructive manner.

            Cases for Which Mediation May Not Be Appropriate. Mediation may not be effective if one of the
            parties is unwilling to cooperate or compromise. Mediation also may not be effective if one of the
            parties has a significant advantage in power over the other. Therefore, it may not be a good choice if
            the parties have a history of abuse or victimization.

        Neutral Evaluation. In neutral evaluation, each party gets a chance to present the case to a neutral
        person called an "evaluator." The evaluator then gives an opinion on the strengths and weaknesses of
        each party's evidence and arguments and about how the dispute coutd be resolved. The evaluator is


        L1200 (Rev. Jul. 2018)                                                                               Page 3 of 4
     Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 31 of 34 Page ID #:34
¼.




         often an expert in the subject matter of the dispute. Although the evaluators opinion is not binding, the
         parties typically use it as a basis for trying to negotiate a resolution of the dispute.

             Cases for Which Neutral Evaluation May Be Appropriate. Neutral evaluation may be most
             appropriate in cases in which there are technical issues that require special expertise to resolve or
             the only significant issue in the case is the amount of damages.

             Cases for Which Neutral Evaluation May Not Be Appropriate. Neutral evaluation may not be
             appropriate when there are significant personal or emotional barriers to resolving the dispute.

         Settlement Conferences. Settlement conferences may be either mandatory or voluntary. In both types
         of settlement conferences, the parties and their attorneys meet with a judge or a neutral person called a
         "settlement officer to discuss possible settlement of their dispute. The judge or settlement officer does
         not make a decision in the case but assists the parties in evaluating the strengths and weaknesses of the
         case and in negotiating a settlement. Settlement conferences are appropriate in any case where
         settlement is an option. Mandatory settlement conferences are often held close to the date a case is set
         for trial.

         ADDITIONAL INFORMATION.

         In addition to mediation, arbitration, neutral evaluation, and settlement conferences, there are other types
         of ADR, including conciliation, fact finding, mini-trials, and summary jury trials. Sometimes parties will try
         a combination of ADR types. The important thing is to try to find the type or types of ADR that are most
         likely to resolve your dispute.

         To locate a dispute resolution program or neutral in your community:
             • Contact the California Department of Consumer Affairs, Consumer Information Center, toll free, at
                 1-800-852-5210
             • Contact the Orange County Bar Association at (949) I40-6700
             • Look in the telephone directories under Arbitrators0 or Mediators"

         Low cost mediation services are provided under the Orange County Dispute Resolution Program Act
         (DRPA). For information regarding DRPA, contact:
               Waymakers (949) 250-4058

         For information on the Superior Court of California, County of Orange court ordered arbitratIon program,
         refer to Local Rule 360.

         The Orange County Superior Court offers programs for Civil Mediation and Early Neutral Evaluation
         (ENE). For the Civil Mediation program, mediators on the Court's panel have agreed to accept a fee of
         $300 for up to the first two hours of a mediation session. For the ENE program, members of the Court's
         panel have agreed to accept a fee of $300 for up to three hours of an ENE session. Additional
         information on the Orange County Superior Court Civil Mediation and Early Neutral Evaluation (ENE)
         programs is available on the Court's website at www.occourts.org.




         11200 (Rev. Jul. 2018)                                                                              Page 4 of 4
Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 32 of 34 Page ID #:35



  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name & Address):                                        FOR COURT USE ONLY



  Telephone No.:                                     Fax No. (Optional):
  E-Mail Address (Optional):
  ATTORNEY FOR (Name):                                         Bar No:
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
  JUS110E CENTER:
  o Central -700 Civic Center Or. West, Santa Ma. CA 92701-4045
  0Civil Complex Center- 751 W. Santa Ma Blvd.. Santa Ma, CA 92701.4512
  o Harbor Newport Beach Facifity —4601 Jamboree Rd.. Newport Beach, CA 92660-2595
            -


  o North -1275 N. Berkeley Ave.. P.O. Box 5000. Fullerton, CA 92838-0500
  PLAINTIFF/PETITIONER:
  DEFENDANT/RESPONDENT:
                                                                                        CASE NUMBER:
   ALTERNATIVE DISPUTE RESOLUTION (ADR) STIPULATION


 Plaintiff(s)/Petitioner(s),



 and defendant(s)/respondent(s),



 agree to the following dispute resolution process:

 o    Mediation

 o    Arbitration (must specify code)
                     0  Under section 1141.11 of the Code of Civil Procedure
                        Under section 1280 of the Code of Civil Procedure

      Neutral Case Evaluation

 The ADR process must be completed no later than 90 days after the date of this Stipulation or the date the case
 was referred, whichever is sooner.

 fl I have an Order on Cowt Fee Waiver (FW-003) on file, and the selected ADR Neutral(s) are eligible to
 provide pro bono services.

 o The ADR Neutral Selection and Party List is attached to this Stipulation.
 We understand that there may be a charge for services provided by neutrals. We understand that participating in
 an ADR process does not extend the time periods specified in California Rules of Court. rule 3.720 at seq.


 Date:___________________
                                 (SIGNATURE OF PLAINTIFF OR ATTORNEY)            (SIGNATURE OF PLAINTIFF OR ATTORNEY)


 Date:___________________
                                (SIGNATURE OF DEFENDANT OR ATTORNEY)            (SIGNATURE OF DEFENDANT OR ATTORNEY)



                      ALTERNATIVE DISPUTE RESOLUTION (ADR) STIPULATION
 Approved for Optional Use                                                                 California Rules of Court, rule 3.221
 L1270 (Rev. Jul. 2014)
      Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 33 of 34 Page ID #:36
41!
                                                                                           R GUUHE IC   YNLY
      SUPERIOR COURT OF CALIFORNIA. COUNTY OF ORANGE
      SWEET ADDRESS 700W. CivIc Center DRIVE
      MAIUNG ADDRESS: 700W. CIvIC Ccnler Dilve
                                                                                           FILED
                                                                                       S(IPERaRcO1S10FatFA
                                                                                            wnvoFcRmtE
      CiTY AND ZIP CODE: Santa Ana 92701
      URMIDI NNAE: Centrel A135W Center
       PLA?ThFFA1exandeT RameBy
                                                                                         Sep 04, 2018
                                                                                         aeitemeSjpeclrCam
                                                                                         BC&IIu1e Mlii al



                                                                               ASE NUMBER:
                                    NOTICE OF HEARING                          30-2018-01015522-CU-WT-CJC


      Please take notice that a(n),Case Management Conference has been scheduled for hearing on
      1210612018 at 08:45:00 AM In Department = of this court, located at CentraLIustke Center.




                                                 Clerk of the Court, By:____________                                 Deputy




                                                    NOTICE OF HEARING

                                                                                                               I69.flRp!M.   2   at 3
     Case 8:18-cv-01870-JVS-ADS Document 1-1 Filed 10/17/18 Page 34 of 34 Page ID #:37



        SUPERIOR COURT OF CALIFORNIA. COUNTY OF ORANGE
        Central Justice Center
        100 W. Civic Center DRIVE
        Sante Aria 92101

        SHORT TITLE: Ramsey vs. Khattak


                                                                                               CASE NUMBER:
                 CLERK'S CERTIFICATE OF SERVICE BY MAIL                                  30-201841015522.CU-WTCJC
LA
          I certify that I am not a party to this cause. I certify that a true copy of the above Notice of Heathia has been
          placed for collectIon and mailing so as to cause it to be mailed In a sealed envelope with postage fully prepaid
          pursuant to standard court practice and addressed as indicated below. The certification occurred at Santa Aria,
          California, on 0910412018. Following standard court practice the mailing will occur at Saaa,naMo, California on
          091050018.



                                               Cleric of the Court, by:                                                   .Deputy
         AUREZA AUVANDIVAFA                                               AZAD MARVAZY
         1925 CENTURY PARK EAST 01990                                     1925 E CENTURY PARK # 1990
         LOS ANGELES, CA 90067                                            LOS ANGELES, CA 90087




                                          CLERICS CERTIFICATE OF SERVICE BY MAIL
     vs 1013. (June 2004)                                                                                Cob of ow Procodwo§ Ct0I3(1)
                                                                                                                       lo4.208250. :i of 3
